United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1729
                        ___________________________

                               Matthew A. Suschanke

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  Thomas Neske, individually; Board of Police Commissioners of the City of St.
 Louis; Bettye Battle-Turner, In her official capacity as President of the Board of
  Police Commissioners of the City of St. Louis; Richard H. Gray, In his official
capacity as Vice-President of the Board of Police Commissioners of the City of St.
  Louis; Jerry Lee, In his official capacity as Purchasing Member of the Board of
   Police Commissioners of the City of St. Louis; Francis G. Slay, In his official
capacity as Ex-Officio Member of the Board of Police Commissioners of the City
of St. Louis; Michael Gerdine, In his official capacity as Treasurer of the Board of
                   Police Commissioners of the City of St. Louis

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: February 21, 2013
                             Filed: February 26, 2013
                                  [Unpublished]
                                  ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

        Matthew Suschanke appeals the district court’s1 dismissal of his complaint
brought under 42 U.S.C. § 1983 and state law. Having carefully reviewed the record,
we agree with the district court that Suschanke failed to state a section 1983 claim
against Thomas Neske for false arrest, see Garionis v. Newton, 827 F.2d 306, 310
(8th Cir. 1987) (person who is already under arrest and in police custody cannot be
“rearrested”), or for either excessive force or violation of intimate-association rights,
see King v. Olmsted Cnty., 117 F.3d 1065, 1067-68 (8th Cir. 1997) (mere verbal
threats generally do not support § 1983 claim). Thus, Suschanke failed to state
similar claims against the City of St. Louis Board of Police Commissioners (Board).
See Moore v. City of Desloge, Mo., 647 F.3d 841, 849 (8th Cir. 2011) (municipal
liability for failure to train or supervise cannot attach unless individual liability is first
found on underlying substantive claim); Moyle v. Anderson, 571 F.3d 814, 817
(8th Cir. 2009) (municipal liability under § 1983 requires showing of constitutional
violation pursuant to official custom, policy, or practice of governmental entity);
Brown v. Fortner, 518 F.3d 552, 559 n.1 (8th Cir. 2008) (§ 1983 claims cannot be
based on respondeat superior or vicarious liability). Having properly dismissed the
federal claims, the district court did not abuse its discretion in declining to exercise
supplemental jurisdiction over Suschanke’s state-law false-imprisonment claims
against Neske and the Board. See 28 U.S.C. § 1367(c)(3).

       Accordingly, we affirm, see 8th Cir. R. 47B, clarifying that the dismissal of the
state-law claims is without prejudice, see Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir. 1996) (per curiam).
                        ______________________________



       1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                             -2-